Exhibit 10.1

 

BANK OF HAWAII CORPORATION
EXECUTIVE BASE SALARY DEFERRAL PLAN

 

(Effective January 1, 2006)

 

--------------------------------------------------------------------------------


 

BANK OF HAWAII CORPORATION
EXECUTIVE BASE SALARY DEFERRAL PLAN

 

Article 1.                                                Purpose.  This Bank of
Hawaii Corporation Executive Base Salary Deferral Plan (the “Plan”) is intended
to advance the interests of Bank of Hawaii Corporation (the “Company”) by
providing deferred compensation benefits to selected executive officers of the
Company and its subsidiaries and thereby strengthening the ability of the
Company and its subsidiaries to attract and retain executive officers upon whose
judgment, initiative, and efforts the successful conduct and development of the
Company depend.

 

Article 2.                                                Effective Date and
Plan Year.  This Plan is effective January 1, 2006, (the “Effective Date”).  The
“Plan Year” shall be the calendar year.  However, any deferral elections in
effect for a Plan Year shall apply commencing with the first payroll period
commencing in the calendar year through the last payroll period commencing in
the calendar year.  Example: Bank of Hawaii uses bi-weekly payroll periods.  The
first payroll period in 2006 commences January 6, 2006.  The last payroll period
will commence December 22, 2006, and end January 4, 2007.  Deferral elections
with respect to the 2006 Plan Year apply to the payroll periods commencing
January 6, 2006, and ending January 4, 2007.

 

Article 3.                                                Eligibility.  The
Human Resources and Compensation Committee of the Board of Directors of the
Company (the “Committee”) shall determine the executive officers of the Company
and its subsidiaries who shall be eligible to participate in the Plan (the
“Participants”), and such Participants shall be eligible to participate in the
Plan as of the date designated by the Committee.  Participation shall be limited
to a select group of management or highly compensated employees of the Company
and its subsidiaries as determined by the Committee pursuant to the requirements
of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”). 
To participate and receive benefits under the Plan, each Participant shall agree
to observe all rules and regulations established by the Committee and shall
abide by all decisions of the Committee in the construction and administration
of the Plan.

 

Article 4.                                                Administration.  The
Committee shall administer the Plan in accordance with the Committee’s charter
and the governance rules and procedures applicable to the Committee.  The
Committee may delegate its administrative authority and responsibilities under
the Plan to any officer or staff member of the Company or Bank of Hawaii (the
“Bank”) or to a third-party administrator.

 

The Committee shall have plenary authority, in its discretion, to: (a) construe
and interpret the Plan and its terms and resolve any ambiguities herein;
(b) determine the amount and recipient of any payment hereunder; (c) prescribe,
amend, and rescind rules and regulations; and (d) make all other determinations
and do all other things necessary or appropriate for the administration of the
Plan.  All decisions, determinations, and interpretations made by the Committee
shall be binding and conclusive on Participants, beneficiaries, and all other
interested parties.

 

Article 5.                                                Base Salary Deferral
Election.  By making a “Deferral Election,” a Participant may elect to defer the
receipt of up to 80% of his or her base salary (less FICA taxes and other
applicable payroll deductions) earned for the Plan Year.  A Participant’s
Deferral Election shall be on a form (paper or electronic) approved by the
Director of Human Resources of the Bank.

 

--------------------------------------------------------------------------------


 

(a)                                  General Deferral Election Timing Rule.  To
be effective for a Plan Year, the Participant’s Deferral Election must be
executed and delivered to the Director of Human Resources of the Bank or a
third-party administrator no later than December 31 of the year immediately
preceding the Plan Year.  The Deferral Election in effect as of December 31 of
the immediately preceding year shall be irrevocable as to base salary earned for
the Plan Year.

 

(b)                                 First Year of Eligibility.  In the case of
the first Plan Year in which a Participant becomes eligible to participate, the
Participant may make a Deferral Election within 30 days after becoming eligible
to participate, but such Deferral Election shall be effective only with respect
to base salary for services performed after the date the Deferral Election form
is executed and delivered to the Bank or third-party administrator.  For
purposes of determining whether a Participant is newly eligible to participate,
the plan aggregation rules under Section 409A of the Code apply.  This means
that, if a Participant is already eligible to participate in another account
balance deferred compensation plan, such as the Bank of Hawaii Retirement
Savings Excess Benefit Plan, the Participant will not be treated as newly
eligible with respect to this Plan.  Accordingly, the special election rule for
first year of eligibility would not apply to such Participant.  Example: On
December 31, 2005, Employee A is a participant in the Bank of Hawaii Retirement
Savings Excess Benefit Plan.  On March 31, 2006, Employee A receives a
promotion, and, in connection with the promotion, the Committee designates
Employee A as being eligible to participate in this Plan.  Employee A may not
make a deferral election with respect to any base salary earned in 2006, but may
make an election before the end of 2006 to defer base salary in 2007.

 

(c)                                  Subsequent Plan Years.  There will be no
evergreen elections.  A Participant must make an affirmative deferral election
with respect to a Plan Year under Article 5(a).  If a Participant has not made
an affirmative election by December 31 of the immediately preceding year, the
Participant will be deemed to have irrevocably elected not to make a deferral
for the Plan Year.

 

(d)                                 Cancellation of Deferral Election in the
Event of Unforeseeable Emergency or Hardship Distribution from a 401(k) Plan. 
In the event of an “unforeseeable emergency,” as defined in Article 8(d), prior
to the Participant having a separation from service and before a distribution is
made from this Plan on account of such “unforeseeable emergency,” the
Participant’s Deferral Election, if any, with respect to the Plan Year shall be
cancelled.  Likewise, if the Participant receives a hardship distribution
pursuant to Section 1.401(k)-1(d)(3) of the Treasury Regulations, the
Participant’s Deferral Election with respect to the Plan Year shall be
cancelled.  Any future Deferral Elections shall be subject to the timing rule in
Article 5(a).

 

2

--------------------------------------------------------------------------------


 

Article 6.                                                Deferred Compensation
Account.  One or more separate accounts shall be established and maintained on
behalf of each Participant under the Plan (collectively, the “Account”), which
shall reflect the balance of the deferred amounts credited to the Participant
and the deemed investment earnings on such amounts.  The deferred amounts for
each Participant shall be credited to the Participant’s Account as soon as
practicable following the date such compensation would otherwise have been paid
to the Participant.  The Bank or a third-party administrator shall maintain
books and records that appropriately reflect the balance of the Participant’s
Account.  If a Participant elects different times or forms of distribution for
the amounts deferred in different Plan Years, the Bank or third-party
administrator shall separately account for the different Plan Year’s deferrals.

 

For purposes of determining the value of the Participant’s Account, the amount
allocated to the Participant’s Account shall be treated as if it were invested
and reinvested in one or more investment funds or vehicles as may be designated
by the Committee and thereafter directed by the Participant.  Each Account shall
be appropriately increased or decreased to reflect the appreciation or
depreciation in the value of the deemed investment, the net income or loss
attributable to the deemed investment, and the distributions and expenses that
may be charged to the Account.  The Participant agrees on behalf of the
Participant and any designated beneficiary to assume all risks and
responsibilities for the direction of investments in the Participant’s Account,
and neither the Company, the Committee, nor any third-party service provider
shall be liable for any deemed investment losses that may be incurred under the
Account because of the Participant’s investment elections.  The Participant
shall have no direct ownership interest in any assets representing such deemed
investments.  Pursuant to Articles 12 and 13, the Participant’s Account
represents a general unfunded promise to pay deferred compensation.  The
Participant’s Account balance is the measure of the amount of the Participant’s
deferred compensation.

 

Article 7.                                                Vesting.  A
Participant shall have a 100% vested and nonforfeitable interest in the balance
of the Participant’s Account at all times.

 

Article 8.                                                Time of Distribution. 
Except as provided in a Participant’s election under Section 8(e) or Article 9,
any deferred amount shall be distributed by December 31 of the year in which the
first of the following events occurs or, if later, by the 15th day of the third
month following the first to occur of the following events:

 

(a)                                  Six Months following Separation from
Service.  The date that is six months following the Participant’s “separation
from service”.  For this purpose, “separation from service” is defined by
reference to Proposed Treasury Regulations Section 1.409A-1(h) and future
guidance from the Internal Revenue Service (the “IRS”) and generally means
termination of employment from the Company and its subsidiaries.

 

(b)                                 Disability.  The Participant’s
“Disability”.  A Participant shall be considered “disabled” if the Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for

 

3

--------------------------------------------------------------------------------


 

a period of not less than 3 months under an accident and health plan covering
employees of the Company.  In addition to the foregoing, a Participant shall be
deemed “disabled” as of the date the Social Security Administration determines
the Participant to be totally disabled.

 

(c)                                  Death.  The Participant’s death.  In the
event of the death of a Participant before his of her Account has been
distributed in full, the balance of the Participant’s Account shall be paid to
the Participant’s designated beneficiary.  The Participant’s beneficiary may be
designated or changed by the Participant (without the consent of any prior
beneficiary) through written notice acceptable to the Bank’s Director of Human
Resources.  Whenever a new beneficiary form is filed with the Bank, all former
beneficiary designations by such Participant shall be revoked automatically. 
If, upon the death of a Participant, there is no valid beneficiary designation
on file with the Bank, the beneficiary of the Participant’s Account shall be the
Participant’s surviving spouse or, if none, the Participant’s estate.

 

(d)                                 An Unforeseeable Emergency.  The occurrence
of an “unforeseeable emergency,” which may occur prior to a separation from
service or after a separation from service.  A Participant will be deemed to
have had an “unforeseeable emergency” if the Participant suffers a severe
financial hardship resulting from (1) an illness or accident of the Participant,
the Participant’s spouse, or a “dependent” of the Participant, as defined in
Section 152(a) of the Code; (2) loss of the Participant’s property due to
casualty, or (3) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, as more
particularly described in Proposed Treasury Regulations
Section 1.409A-3(g)(3) or future Internal Revenue Service guidance under
Section 409A of the Code.  Generally, the purchase of a home or the payment of
college tuition are not “unforeseeable emergencies”.  A distribution on account
of “unforeseeable emergency” may not be made to the extent that such emergency
is or may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not cause severe financial hardship), or by
cessation of deferrals under this Plan.  In accordance with Article 5(d), before
a distribution is made based on unforeseeable emergency, the Participant’s
current year deferrals in this Plan, if any, shall be cancelled.  Any
distribution because of an unforeseeable emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, or local  income taxes or penalties
reasonably anticipated to result from the distribution).  The determination of
the amount reasonably necessary to satisfy the emergency need must take into
account any additional compensation that is available to the Participant because
of the cancellation of the Participant’s deferral election under Article 5(d).

 

(e)                                  Specified Time.  At the time of making a
Deferral Election for a Plan Year, a Participant may specify a time at which the
amount deferred for the Plan Year will be distributed or commence to be
distributed.  The specified time must be a date (e.g., “January 1, 2010”).  The
specified time may not be an event, (e.g., “when my child begins college”).  If
a Participant chooses a specified time, the deferred amount will be distributed
at the earliest to occur of the Participant’s Disability, death, unforeseeable

 

4

--------------------------------------------------------------------------------


 

emergency, or specified time.  Separation from service shall have no
applicability if the Participant designates a specified time.

 

Article 9.                                                Form of Distribution.

 

(a)                                  All Events other than Separation from
Service or Specified Time.  For all distribution events listed in Article 8
other than separation from service or specified time, the Participant’s Account
shall be paid in cash in a single lump sum.

 

(b)                                 Separation from Service and Specified Time. 
At the time a Participant makes a Deferral Election, the Participant must elect
the form of distribution for that portion of the Participant’s Account
attributable to that Plan Year’s deferred compensation in the event such amount
is paid on account of separation from service or because a specified time has
been reached.  The Participant may choose from among the following forms of
distribution:

 

•                                          a single lump sum payment in cash, or

 

•                                          annual installments over a period not
to exceed 5 years (using the “declining balance method,” under which each annual
installment payment is determined by multiplying the remaining Account balance
by a fraction, where the numerator is one and the denominator is the remaining
years in the payment period).

 

As part of the election with respect to separation from service, the Participant
may choose to defer the commencement of payments to an anniversary of the
Participant’s separation from service, so long as the benefits commence by the
5th anniversary of the Participant’s separation from service.

 

If a Participant elects different forms of distributions for the amounts
deferred in different Plan Years, the third-party administrator shall separately
account for the different Plan Year’s deferred amounts in accordance with
Article 6.

 

Article 10.                                          Subsequent Changes to
Elections as to the Time and Form of Payment.  A Participant’s election with
respect to the time and form of payment following a separation from service or a
specified time may be not be changed except as permitted by the Committee and
provided in this Article 10.

 

(a)                                  Any new election must be made at least 12
months prior to the date the payment is scheduled to be paid;

 

(b)                                 Under the new election, payment must be
deferred for a period of not less than 5 years from the date such payment would
otherwise have been paid; and

 

(c)                                  The new election may not take effect until
12 months after the new election is made.

 

5

--------------------------------------------------------------------------------


 

Installment payments are treated as a single payment for purposes of this
rule with respect to subsequent changes to elections.

 

Example:  At the time of making a deferral election, Participant A chooses to
have the deferred amount paid in five annual installments commencing August 1,
2015, (the year in which Participant A expects his first child to begin
college).  In 2013, Participant A is pleased to learn that his first child has
qualified for a college scholarship.  Before August 1, 2014, Participant A may
elect to defer the commencement of the installments to a date no earlier than
August 1, 2020.  As part of the further deferral, Participant A may change the
form of distribution from installments to a lump sum.

 

Article 11.                                          Incapacity.  If the
Committee finds that any person to whom an Account is payable under this Plan is
legally, physically, or mentally incapable of personally receiving and
receipting for payment, the Committee may direct that such Account be paid to
any person, persons, or institutions who have custody of such person, or are
providing necessities of life (including, without limitation, food, shelter,
clothing, and medical, or custodial care) to such person, to the extent deemed
appropriate by the Committee.  Any such payment shall constitute a full
discharge of the liability of the Company to the extent thereof.

 

Article 12.                                          No Funding.  The amounts
payable under this Plan shall be paid from the general assets of the Company, as
the Company may determine, and a Participant shall have no right, title, or
interest in or to investments, if any, which the Company may make to assist it
in meeting its obligations under this Plan, including any deemed investments
under Article 6.  Beneficial ownership of any such investments shall at all
times remain in the Company.  Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a
fiduciary relationship between the Company and the Participant or any other
person.  To the extent that any person acquires a right to receive a payment
from the Company under this Plan, such right shall be no greater than the right
of an unsecured creditor.

 

The Company may establish a “rabbi trust” in order to assist the Company in
satisfying its obligations under the Plan.  If a rabbi trust is established, the
arrangement shall be consistent with the preceding paragraph, and the
arrangement shall be subject to the following conditions: (a) the establishment
and maintenance of the trust shall not cause the Plan to be other than an
“unfunded” plan for purposes of the Code and Title I of ERISA; (b) the Company
shall be treated as the “grantor” of the trust for purposes of Section 677 of
the Code; (c) the trust shall provide that its assets will be used to satisfy
claims of the Company’s general creditors in the event of the Company’s
insolvency; and (d) neither the rabbi trust nor the assets of the rabbi trust
shall be located or transferred outside of the United States.

 

Article 13.                                          Legal Status.  This Plan is
intended to constitute a nonqualified deferred compensation plan that is not
subject to the qualification requirements of Section 401(a) of the Code.  The
Plan is also intended to be a “top-hat plan,” as described in Section 201(2) of
ERISA.  Prior to the actual payment of the amounts credited to an Account, there
shall be no transfer of any assets to a Participant or for the benefit of a
Participant under this Plan, and the Plan is intended to confer no current
benefit that would be immediately taxable to the Participant under constructive
receipt or other tax principles.  The Plan has been designed to meet the
requirements of Section 409A of the Code and shall be interpreted consistent
with any guidance

 

6

--------------------------------------------------------------------------------


 

issued by U.S. Department of Treasury, including the Internal Revenue Service,
under Section 409A.

 

Article 14.                                          Continued Employment. 
Nothing contained in this Plan shall be construed as conferring upon a
Participant the right to continue in the service of the Company as an employee
or in any other capacity.

 

Article 15.                                          Nonassignment.  Except as
provided in this Article 15, the interests of a Participant hereunder may not be
sold, transferred, assigned, pledged, or hypothecated, and no Participant may
borrow against his or her Account.  Notwithstanding the foregoing, if the
Committee receives a “domestic relations order,” as defined in
Section 414(p)(1)B) of the Code, with respect to a Participant’s Account, the
Committee may direct payment of all or a portion of the Participant’s Account to
an individual other than the Participant in accordance with and at the time
specified by the domestic relations order.

 

Article 16.                                          Amendment and Termination. 
The Committee may amend, modify, or terminate the Plan at any time, in its
discretion.  However, no amendment, modification, or termination of the Plan
shall adversely affect a Participant’s rights with respect to amounts then
accrued in the Participant’s Account.

 

Article 17.                                          Tax Withholding.  The
payment of any amount under this Plan shall be conditioned upon the satisfaction
of tax withholding or other withholding liabilities under state or federal law. 
The Participant shall be liable for any and all taxes applicable to payments
under this Plan, and the Company shall not “gross-up” such payments for taxes.

 

Article 18.                                          Indemnification.  In
addition to such other rights of indemnification as they may have as members of
the Board of Directors of the Company, the Company shall indemnify the members
of the Committee against all reasonable expenses, including attorneys’ fees,
actually and reasonably incurred in connection with the defense of any action,
suit, or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action or failure to act under or in
connection with the Plan, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit, or proceeding, if such members acted in good faith and in a manner
that they believed to be in, and not opposed to, the best interests of the
Company.

 

Article 19.                                          Claims Procedure.  Any
individual (“Claimant”) who has not received benefits under the Plan that he or
she believes should be paid may make a claim for such benefits as follows:

 

(a)                                  Written Claim.  The Claimant initiates a
claim by submitting to the Committee a written claim for the benefits.

 

(b)                                 Timing of Committee Response.  The Committee
shall respond to the Claimant within 90 days after receiving the claim.  If the
Committee determines that special circumstances require additional time for
processing the claim, the Committee may extend the response period by an
additional 90 days by notifying the Claimant in writing, prior to the end of the
initial 90-day period, that an additional period is required.

 

7

--------------------------------------------------------------------------------


 

The notice of extension must set forth the special circumstances and the date by
which the Committee expects to render its decision.

 

(c)                                  Notice of Decision.  If the Committee
denies part or all of the claim, the Committee shall notify the Claimant in
writing of such denial.  The Committee shall write the notification in a manner
calculated to be understood by the Claimant.  The notification shall set forth:
(i) the specific reasons for the denial; (ii) a reference to the specific
provisions of the Plan on which the denial is based; (iii) a description of any
additional information or material necessary for the Claimant to perfect the
claim and an explanation of why it is needed; (iv) an explanation of the Plan’s
review procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

(d)                                 Review Procedure.  If the Committee denies
part or all of the claim, the Claimant shall have the opportunity for a full and
fair review by the Committee of the denial. To initiate the review, the
Claimant, within 60 days after receiving the Committee’s notice of denial, must
file with the Committee a written request for review.  The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Committee shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits. In considering the
review, the Committee shall take into account all materials and information the
Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(e)                                  Committee Response.  The Committee shall
respond in writing to the Claimant within 60 days after receiving the request
for review.  If the Committee determines that special circumstances require
additional time for processing the claim, the Committee may extend the response
period by an additional 60 days by notifying the Claimant in writing, prior to
the end of the initial 60-day period, that an additional period is required. 
The notice of extension must set forth the special circumstances and the date by
which the Committee expects to render its decision.  The Committee shall notify
the Claimant in writing of its decision on review.  The Committee shall write
the notification in a manner calculated to be understood by the Claimant.  The
notification shall set forth:  (i) the specific reasons for the denial; (ii) a
reference to the specific provisions of the Plan on which the denial is based;
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and (iv) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA after exhausting all
administrative claims and review procedures in this Article 19.

 

8

--------------------------------------------------------------------------------


 

Article 20.                                          Successors.  All
obligations of the Company under the Plan with respect to any Account hereunder
shall be binding on any successor to the Company.  If the Company enters into a
contract to sell all or substantially all the assets of the Company, the Company
shall require the buyer to assume the obligations under this Plan.

 

Article 21.                                          Enforceability and
Controlling Law.  If any provision of this Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  Except to the extent preempted by ERISA, the
provisions of this Plan shall be construed, administered, and enforced according
to the laws of the State of Hawaii without giving effect to the conflict of laws
principles.

 

9

--------------------------------------------------------------------------------